ALMB 3 (Rev 12/17)


                                                      United States Bankruptcy Court
                                                Middle District of Alabama, Eastern Division


IN RE:                                                                                              Case NO.
Thomas, Jeremiah Joel
                  Debtor(s)
                                                                CHAPTER 13 PLAN
                                                             Date September 30, 2019
                                                            [ ] Check if Amended Plan
1.     NOTICES

       1.1 Creditor Notices

       CREDITOR'S RIGHTS WILL BE AFFECTED BY THIS PLAN. You should carefully read this and other documents sent to you
       and discuss them with your attorney.

       TO FILE AN OBJECTION TO CONFIRMATION. An objection to confirmation must be filed not later than seven days prior to the
       date fixed for the confirmation hearing. The document must state with particularity the grounds for the objection.

       PROOFS OF CLAIM. Creditors must file a timely proof of claim to be paid under this plan. Confirmation of this plan does not bar
       the debtor, trustee, or a party in interest from objecting to a claim. Confirmation of this plan does not constitute the allowance or
       disallowance of the amount of the creditor’    s claim, but it does control how the claim will be paid under the plan.

     1.1.1     A limit on the amount of a secured claim which may result in a partial payment         [X] Included     [ ] Not included
               or no payment at all to the secured creditor, set out in paragraph 5.1. If the
               Included box is checked, the plan must be served on the affected creditor. Rule
               3012, F.R. Bankr. P.
     1.1.2     Avoidance of a judicial lien or nonpossessory, nonpurchase-money security              [ ] Included     [X] Not included
               interest, set out in paragraph 6. If the Included box is checked, the plan must be
               served on the affected creditor. Rule 4003, F.R. Bankr. P.
     1.1.3     Nonstandard provisions, set out in paragraph 17.                                       [ ] Included     [X] Not included

2.     PAYMENT AND LENGTH OF PLAN
       Debtor shall pay $ 175.00 per bi-week to the chapter 13 trustee beginning 10/29/2019
       The length of the plan is 56 months. Other payment provisions:

3.     FILING FEES

       The filing fee as prescribed by Local Rule 1006-1 shall be paid as follows:

       [ ] Filing fee paid in full directly to the clerk of court with the petition.
       [ ] Filing fee is being paid in installments directly to the clerk of court.
       [X] Filing fee is being paid in installments through this plan as follows:
                      Total filing fee:                                                               310.00
                      Initial installment paid with filing of petition:                                 0.00
                      Remaining balance to be paid through chapter 13 plan:                           310.00

4.     ATTORNEY'S FEES FOR DEBTOR’           S BANKRUPTCY COUNSEL
       The following attorney's fees shall be paid through the debtor's plan payments:

             Total attorney fee                                                                3,500.00
             Amount paid by the debtor directly to attorney prior to filing:                       0.00
             Net attorney fee being paid through the chapter 13 plan                           3,500.00
             disbursements:

5.     SECURED CLAIMS

       5.1 SECURED CLAIMS PAID THROUGH THE TRUSTEE WHERE PLAN LIMITS VALUE OF COLLATERAL
           [ ] None.

                Case 19-81562             Doc 2       Filed 09/30/19           Entered 09/30/19 16:44:15             Desc Main
                                                         Document              Page 1 of 5
ALMB 3 (Rev 12/17)



         The remainder of this paragraph will be effective only if the applicable box in paragraph 1.1.1 is checked.

         Pursuant to 11 U.S.C. §1322(b)(2), claims being paid under this section of the plan will be modified. For secured claims of
         creditors, unless ordered otherwise by the court; the plan provisions below control the value of the secured claim listed
         below. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim listed
         in the proof of claim filed in accordance with the bankruptcy rules controls over any contrary amounts listed below. The
         debtor proposes that the trustee make adequate protection payments prior to the confirmation of this plan pursuant to 11
         U.S.C. §1326(a)(1) to the following creditors indicated below holding a purchase money security interest in personal
         property. Only those creditors entitled to 11 U.S.C. §1326(a)(1) adequate protection payments will receive pre-confirmation
         payments through the debtor's payments to the trustee. The trustee shall commence making such payments to creditors
         holding allowed claims secured by an interest in personal property consistent with the trustee's distribution process only after
         the timely filing of a proof of claim by such creditor. The trustee shall receive the percentage fee fixed under 28 U.S.C. §
         586(e) on all adequate protection payments. Pre-confirmation adequate protection payments shall be applied to the principal
         of the creditor's claim. Upon confirmation of this plan, all secured creditors will receive adequate protection payments as set
         out below along with the payment of the debtor's attorney's fees. At such time as the debtor's attorney's fees have been paid
         in full, the creditor's claim shall be paid its specified monthly plan payments on the terms and conditions listed below.

                                                                                                     § 1326
                                                                                                      PMSI
                                                                                                                               Specified
                                                         Amount of          Collateral    Interest    Adeq        Adeq Prot
         Creditor            Collateral Description                                                                            Monthly
                                                           Debt              Value          Rate     Prot?          Pay
                                                                                                                               Payment
                                                                                                     Yes/N
                                                                                                        o
                            2015 Chevrolet Impala
Regional Acceptance         (46,000+ miles)            $ 12,500.00      $ 15,075.00      5.75 %         Y     $ 150.00         $ 321.00

     5.2 SECURED CLAIMS PAID THROUGH THE TRUSTEE WHERE VALUE IS NOT MODIFIED
         The claims listed below were either (1) incurred within 910 days before the petition date and secured by a purchase money
         security interest in a motor vehicle acquired for the personal use of the debtor, or (2) incurred within 365 days of the petition
         date and secured by a purchase money security interest in any other thing of value. The debtor proposes that the trustee
         make adequate protection payments prior to the confirmation of this plan, pursuant to 11 U.S.C. § 1326(a)(1) to the following
         creditors indicated below holding a purchase money security interest in personal property. Only those creditors entitled to11
         U.S.C. § 1326(a)(1) adequate protection payments will receive pre-confirmation payments through the debtor's payments to
         the trustee. The trustee shall commence making such payments to creditors holding allowed claims secured by an interest in
         personal property consistent with the trustee's distribution process and only after the timely filing of proofs of claim by such
         creditors. The Trustee shall receive the percentage fee fixed under 28 U.S.C. § 586(e) on all adequate protection payments.
         Pre-confirmation adequate protection payments shall be applied to the principal of the creditor's claim. Upon confirmation of
         this plan, all secured creditors will receive adequate protection payments as set out below along with the payment of the
         debtor's attorney's fees. At such time as the debtor's attorney's fees have been paid in full, creditors’ claims shall be paid the
         specified monthly plan payments on the terms and conditions listed below as required under 11 U.S.C. § 1325(a)(5). Claims
         being paid under this section of the plan will not be affected by § 506 and will be paid pursuant to 11 U.S.C. § 1325(a)(5).

                                                                                                     § 1326
                                                                                                      PMSI
                                                                                                                               Specified
                                                         Amount of          Collateral    Interest    Adeq        Adeq Prot
         Creditor            Collateral Description                                                                            Monthly
                                                           Debt              Value          Rate     Prot?          Pay
                                                                                                                               Payment
                                                                                                     Yes/N
                                                                                                        o
None                                                   $                $                %                    $                $

6.   LIEN AVIODANCE
         [X] None.
         The remainder of this paragraph will be effective only if the applicable box in paragraph 1.1.2 is checked.

         The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair
         exemptions to which the debtor would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the court,
         upon entry of the order confirming the plan a judicial lien or security interest securing a claim listed below will be avoided to
         the extent that it impairs such exemptions. The amount of the judicial lien or security interest that is avoided will be treated
         as an unsecured claim to the extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will
         be paid in full as a secured claim under the plan. See 11 U.S.C. § 522(f) and Rule 4003(d), Federal Rules of Bankruptcy
         Procedure. If more than one lien is to be avoided, provide the information separately for each lien. Transfer any remaining
         amount after avoidance to paragraph 5.1 for treatment as a secured claim.
             Case 19-81562           Doc 2       Filed 09/30/19         Entered 09/30/19 16:44:15                 Desc Main
                                                    Document            Page 2 of 5
ALMB 3 (Rev 12/17)



Information regarding judicial Calculation of lien avoidance                                              Treatment of remaining
lien or security interest                                                                                 secured claim
Name of creditor               a. Amount of lien                       $                                  Amount of secured claim
None                                                                                                      after avoidance(line a minus
                                                                                                          line f)

Collateral                         b. Amount of all other liens        $                                  $

Lien identification (such as       c. Value of claimed exemptions $                                            Transfer this amount to
judgment date, date of lien        d. Total of adding lines a, b, and $                                            paragraph 5.1.
recording, book and page           c
number)                            e. Value of debtor’  s interest in $
                                   property
                                   f. Subtract line e from line d.    $
                                   Extent of exemption impairment
                                   (Check applicable box):
                                         Line f is equal to or greater that line a.

                                         The entire lien is avoided. (Do not complete the next
                                         column.)
                                          Line f is less than line a.

                                   A portion of the lien is avoided. (Complete the next column.)


7.   SURRENDERED PROPERTY
     The debtor surrenders the following collateral. Upon confirmation, the automatic stay (including the co-debtor stay) is lifted as to
     surrendered collateral. Any secured claim submitted by such creditor will receive no distribution under this plan until an amended
     proof of claim reflecting any deficiency balance remaining following surrender, if applicable, is filed by such creditor.

                                                                                                        Amount of          Value of
                     Creditor                                 Collateral Description
                                                                                                          Debt             Collateral
None                                                                                                $                  $

8.   CURING DEFAULTS
     Pursuant to 11 U.S.C. § 1322(b)(5), the debtor shall cure defaults with respect to the creditors indicated below. The trustee shall
     pay through this plan the allowed claims for arrearages at 100%. Unless otherwise ordered by the court, the amount of default to
     be cured under this provision shall be the amount of the allowed claim filed by the creditor. The amount of arrearage listed herein
     is an estimate, and in no way shall this estimate limit what the trustee shall distribute to said creditor under this plan to cure the
     default.

                                                                                            Amount of      Interest        Monthly
                 Creditor                            Collateral Description
                                                                                            Arrearage        Rate          Payment
None                                                                                    $                  %           $

9.   DIRECT PAYMENTS
     The following secured creditors or holders of long-term debt will be paid directly by the debtor to the creditor. The debtor shall
     make all 11 U.S.C. § 1326 pre-confirmation adequate protection payments directly to the following creditors pursuant to the
     terms of the contract with the creditor. The debtor shall continue to make all payments to the creditor directly pursuant to the
     terms of the contract following the confirmation of the debtor's plan.

                                                                                                              Date            Direct
                                                                            Amount of        Value of
             Creditor                       Collateral Description                                          Payment         Payment
                                                                              Debt           Collateral
                                                                                                           to Resume         Amount
Stratford University                  student loan                         $ 9,727.21   $ 0.00            deferred         N/A
Fedloan Servicing                     student loan                         $ 143,130.00 $ 0.00            deferred         N/A

10. LONG-TERM DEBTS MAINTAINED THROUGH PLAN
    The debtor proposes that the trustee maintain the following long-term debts through the plan. Prior to confirmation of this plan,

             Case 19-81562           Doc 2       Filed 09/30/19         Entered 09/30/19 16:44:15               Desc Main
                                                    Document            Page 3 of 5
ALMB 3 (Rev 12/17)

    the trustee shall make adequate protection payments to all of the following long term creditors indicated below. The trustee shall
    commence making such payments to creditors holding allowed secured claims consistent with the trustee's distribution process
    and only after the timely filing of proofs of claim by such creditors. The trustee shall receive the percentage fee fixed under 28
    U.S.C. § 586(e) on all payments. Upon confirmation of this plan, said long term creditors will receive payments as set out below
    along with the payment of the debtor's attorney's fees. Unless otherwise ordered by the court, the amounts listed on a proof of
    claim filed before the filing deadline under Rule 3002(c), Federal Rules of Bankruptcy Procedure, or any notice of payment
    change filed under Rule 3002.1(b), Federal Rules of Bankruptcy Procedure, control over any contrary amounts listed below as to
    the current installment payment. In the absence of a contrary claim timely filed, the amounts stated below are controlling.

                                                                                           Amount of       Collateral   Monthly
                Creditor                            Collateral Description
                                                                                             Debt            Value      Payment
None                                                                                   $                   $          $

11. DOMESTIC SUPPORT OBLIGATIONS
    [X] None
    [ ] The debtor proposes that the prepetition domestic support obligation arrearage claims indicated below shall be paid in full
         through this plan pursuant to 11 U.S.C. § 507(a)(1) unless the claimant agrees to some other treatment or the court orders
         otherwise. The debtor shall directly pay all ongoing domestic support obligations that become due after filing of the petition.

                                                                                                              Specified           Direct
                                                                                    Total       Interest
                                  Creditor                                                                     Monthly           Payment
                                                                                  Arrearage       Rate
                                                                                                               Payment           Amount
None                                                                           $              %              $               $

12. PRIORITY CLAIMS (Excluding Domestic Support Obligations)
    The debtor will pay all priority claims including the following pursuant to 11 U.S.C. § 507 unless a claimant expressly agrees
    otherwise: See 11 U.S.C. § 1322(b)(10).

                                                                                      Interest
                                                                       Type of                         Scheduled          Monthly
                             Claimant                                                  Rate (If
                                                                       Priority                         Amount            Payment
                                                                                     applicable)
None                                                                                 %             $                  $

13. EXECUTORY CONTRACTS AND UNEXPIRED LEASES
    Executory contracts and unexpired leases receive the following designated treatment. For all executory contracts and unexpired
    leases being assumed by the debtor pursuant to this plan, the debtor shall make all pre-confirmation 11 U.S.C. § 1326 adequate
    protection payments directly to the lessors pursuant to the terms of the contracts. For all contracts assumed, following the
    confirmation of the debtor's plan the debtor shall continue to make all payments directly to the creditors pursuant to the terms of
    the contracts. Upon confirmation, the automatic stay (including the co-debtor stay) is lifted as to rejected contracts or leases. Any
    claim submitted by such creditor will receive no distribution under this plan until an amended proof of claim reflecting any
    deficiency balance remaining following rejection, if applicable, is filed by such creditor.

                                                                                                                                  Assum
                       Creditor                                          Collateral Description                      Reject
                                                                                                                                     e
Progressive Leasing                                      mattress (debtor hereby rejects lease)                        [X]          [ ]

14. SPECIALLY CLASSIFIED UNSECURED CLAIMS
    The following claims shall be paid as specially classified unsecured claims and shall receive the following designated treatment:

                                                                                    Amount of Debt
                                                                                                      Interest               Monthly
                           Creditor                           Amount of debt        to be Specially
                                                                                                        Rate                 Payment
                                                                                       Classified
None                                                          $                                    $ %

15. UNSECURED CLAIMS

 [X] Precentage Plan: Allowed non-priority unsecured claims shall be paid through the distribution of the debtor's chapter 13 plan
 at a rate of 0.00     %
 [ ] POT Plan: Allowed non-priority unsecured claims shall be paid through pro rata participation of $        for the benefit of
 unsecured creditors, or until all allowed claims are paid in full.

             Case 19-81562            Doc 2     Filed 09/30/19         Entered 09/30/19 16:44:15               Desc Main
                                                   Document            Page 4 of 5
ALMB 3 (Rev 12/17)


 [ ] Base Plan: This is a Base plan with the debtor committing to plan payments as set out in paragraph 2 above. The general
 unsecured creditors shall be paid from funds remaining after disbursements have been made to all other creditors provided for
 by the plan. The amount paid to general unsecured creditors may increase or decrease depending on the allowed secured and
 priority claims. The dividend to unsecured creditors shall be no less than $        or                    %.
 If the selected plan’
                     s dividend to unsecured creditors is less than 100%, the debtor proposes to pay to the trustee all projected
 disposable income for the applicable commitment period for the benefit of unsecured creditors as required by 11 U.S.C.
 §1325(b).

16. OTHER PLAN PROVISIONS

    (a) Lien Retention: Allowed secured claim holders shall retain liens until the liens are released or upon completion of all
    payments under this plan unless specified in paragraph 6.

    (b) Vesting of Property of the Estate
  [X] Property of the estate shall revest in the debtor upon confirmation of the debtor's plan.
  [ ] Property of the estate shall remain property of the estate subsequent to confirmation of this plan.

    All property of the estate, whether it remains in the estate or revests with the debtor upon confirmation of the plan, shall remain in
    the debtor’s possession and control. Subject to the requirements of 11 U.S.C. § 363, the debtor shall have use of property of the
    estate.

    (c) Direct Payments by Debtor: Secured creditors and lessors to be paid directly by the debtor may continue to mail to the debtor
    the customary monthly notices or coupons notwithstanding the automatic stay.

17. NONSTANDARD PROVISIONS
    [X] None.
        Under Rule 3015(c), Federal Rules of Bankruptcy Procedure, nonstandard provisions must be set forth below. A
        nonstandard provision is a provision not otherwise included in or deviates from this plan. Nonstandard provisions set out
        elsewhere in this plan are ineffective.

    The following plan provisions will be effective only if “
                                                            Included”is selected in paragraph 1.1.3.


18. SIGNATURES OF DEBTOR AND DEBTOR’               S ATTORNEY
    If the debtor does not have an attorney, the debtor must sign below. If he or she does have an attorney, the debtor’
                                                                                                                       s signature is
    optional. The debtor’s attorney, if any, must sign below.


/s/ Jeremiah Thomas
Signature of Debtor                                                    Signature of Joint Debtor

Executed on September 30, 2019                                         Executed on

/s/ J Clarke Walker                                                    September 30, 2019
Signature of Attorney for Debtor(s)                                    Executed On

By filing this document, the debtor and his or her attorney (if applicable) certify that the wording and order of the provisions
in this chapter 13 plan are identical to those contained in ALMB Local Form 3, other than any nonstandard provisions
included in paragraph 17.




             Case 19-81562            Doc 2     Filed 09/30/19         Entered 09/30/19 16:44:15               Desc Main
                                                   Document            Page 5 of 5
